
	

113 HR 2235 IH: Officer Sean Collier Campus Police Recognition Act of 2013
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2235
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Capuano (for
			 himself, Mr. Keating,
			 Mr. Kennedy,
			 Mr. Lynch,
			 Mr. Markey,
			 Mr. McGovern,
			 Mr. Neal, Mr. Tierney, and Ms.
			 Tsongas) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to provide death benefits for campus police officers.
	
	
		1.Short titleThis Act may be cited as the
			 Officer Sean Collier Campus Police Recognition Act of
			 2013.
		2.Death benefits
			 for campus police officersSection 1204 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796b) is amended—
			(1)by redesignating
			 paragraphs (1) through (9) as paragraphs (2) through (10), respectively;
			(2)by inserting the
			 following before paragraph (2) (as so redesignated):
				
					(1)campus police officer means a
				police officer—
						(A)who is authorized
				to enforce the criminal laws (including the authorization to make arrests);
				and
						(B)who is employed by
				an institution of higher education (as such term is defined in section 101 of
				the Higher Education Act of 1965), including a police or similar department
				operated by such institution;
						; and
				
			(3)in paragraph (10)
			 (as so redesignated)—
				(A)in subparagraph
			 (C)(ii), by striking or at the end;
				(B)in subparagraph
			 (D), by striking the period at the end and inserting ; or ;
			 and
				(C)by inserting after
			 subparagraph (D) the following:
					
						(E)a campus police officer.
						. 
				3.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to a personal injury sustained in the line of
			 duty by a campus police officer occurring on or after April 15, 2013.
		
